DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response Date
2. 	This Office Action is in response to applicant's response filed on  April 13, 2022 from 

Non-Final Office Action mailed out on January 13. 2022. 


  			                        Status of Claims 
3.   	Claims 1-12, 14, 16, 18 and 20  have been amended. Claims 1-20 are pending in 

the Application.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rangachari et al.: Pub. No.: US 2020/0053026 A1, (Hereinafter “Rangachari”) in  view of Suthar et al.: Patent. No.: US 10,361,843 B1, (Hereinafter “Suthar”).

Regarding Claim 10, Rangachari discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising (see paragraph [0111]):  
receiving, at a control plane function in a mobile network, a request, from a mobile device attached to a radio access network of the mobile network, to create a user plane virtual network function on the mobile device  attached to the radio access network of the mobile network (see paragraphs [0046], [0048], [0081] and [0103]);
providing control plane communication across the radio access network to provide control to the user plane virtual network function on the mobile device  attached to the radio access network of the mobile network (see paragraphs [0046], [0048], [0081] and [0103]) .  
Rangachari fails to disclose:
authorizing creation of the user plane virtual network function on the mobile device attached to the radio access network of the mobile network; 
in analogous, Suthar teaches:
authorizing creation of the user plane virtual network function on the mobile device attached to the radio access network of the mobile network (see Abstract and col.12, lines 40-64); 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory machine-readable medium of Rangachari with the teaching as taught by Suthar in order to  natively integrating blockchain technologies in the context of improving workload mobility (e.g., sharing network resources) for telecommunication networks (e.g., 4G, 5G, etc.) .
	Regarding Claim 11, Rangachari in view of Suthar disclose the non-transitory machine-readable medium as discussed in the rejection of claim 10. Rangachari further discloses the receiving a request to create a user plane virtual network function comprises receiving a request for a service to be supported by the user plane virtual network function (see paragraphs [0046] and [0052]); and the operations further comprise, responsive to the receiving the request for the service, determining that the user device is provisioned for the service (see paragraphs [0046] and [0052]).  

Regarding Claim 12, Rangachari in view of Suthar disclose the non-transitory machine-readable medium as discussed in the rejection of claim 10. Suthar further teaches wherein the authorizing creation comprises providing the mobile device with a blockchain entry (see include, but is not limited to Abstract and col.18, lines 43-55); 


Regarding Claim 14, Rangachari in view of Suthar disclose the non-transitory machine-readable medium as discussed in the rejection of claim 10. Rangachari further discloses wherein the operations further comprise authorizing creation of a control plane virtual network function on the mobile device (see paragraphs [0077] and  [0081]).  

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rangachari et al.: Pub. No.: US 2020/0053026 A1, (Hereinafter “Rangachari”) in  view of Suthar et al.: Patent. No.: US 10,361,843 B1, (Hereinafter “Suthar”) further in view of Hoffmann Patent No.: US 11070487 B2 (Hereinafter “Hoffmann”),

Regarding Claim 13, Rangachari in view of Suthar disclose non-transitory machine-readable medium as discussed in the rejection of claim 10.
Rangachari in view of Suthar disclose fail to disclose:
wherein the user plane virtual network function comprises a 4G user plane serving gateway (SGW-U).  
In analogous art, Hoffmann teaches:
wherein the user plane virtual network function comprises a 4G user plane serving gateway (SGW-U) (see col.25, lines 35-45).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory machine-readable medium of Rangachari in view of Suthar with the teaching as taught by Hoffmann in order virtualized communication function or application providing services related to a communication network is instantiated, thereby properly establishing and handling a communication connection between terminal devices such as a user device or user equipment (UE) and another communication network element or user device, a database, a server, host etc…,.

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Rangachari et al.: Pub. No.: US 2020/0053026 A1, (Hereinafter “Rangachari”) in view of Suthar et al.: Patent. No.: US 10,361,843 B1, (Hereinafter “Suthar”), in view of LEE et al. Pub. No.: US 2020/0196201 A1 (Hereinafter “Lee”),

Regarding Claim 15, Rangachari in view of Suthar discloses non-transitory machine-readable medium as discussed in the rejection of claim 10. 
Rangachari in view of Suthar fail to disclose:
wherein the user plane virtual network function comprises a 5G user plane 

function (UPF) and the control plane virtual network function comprises a 5G function 

(SWF).

In analogous art, Lee teaches:
wherein the user plane virtual network function comprises a 5G user plane 

function (UPF) and the control plane virtual network function comprises a 5G function 

(SWF) (see paragraphs [0123]-[0124]).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory machine-readable medium of Zaus with the teaching as taught by Lee in order to establish a new additional PSA device through the PSA relocation, and releasing an existing additional PSA device, in which the PSA relocation may allow traffic moving towards the existing additional PSA device to move to the new additional PSA device.

Allowable Subject Matter
10.	Claims 1-9 and 16-30 are allowed.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAZAR TILAHUN/Primary Examiner,
Art Unit 2424

/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424